                 Case 4:19-cv-07002-DMR Document 1 Filed 10/25/19 Page 1 of 6



1    ADAMS ESQ, A Professional Corporation
     Jean Murrell Adams, Esq. (State Bar No. 138458)
2
     Jamie M. Yust, Esq. (State Bar No. 214925)
3    1300 Clay Street, Suite 600
     Oakland, CA 94612
4    510-832-6000
     916-316-4273 (Direct)
5
     510-832-3099 (fax)
6    jyust@adamsesq.com

7    Attorneys for Petitioner
8                                 UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   CHERYL JORDAN,                                     Case No.
12                  Plaintiff,
13
     vs.                                                COMPLAINT/APPLICATION FOR
                                                        STATUTORY ATTORNEYS’ FEES
14

15   ANTIOCH UNIFIED SCHOOL DISTRICT,                   [20 U.S.C. §1415]

16
                    Defendant.
17

18
                                            I.      INTRODUCTION
19
            1.      Plaintiff Cheryl Jordan is an individual and the parent of C.J. (“C.J.” or
20   “Student”) who is a minor student eligible for special education under the Individuals with
21   Disabilities Education Act, 20 U.S.C. §1400 et seq. (“IDEA”).
22          2.      On March 20, 2019, Plaintiff, through counsel, filed a request for due process
23   hearing against Defendant ANTIOCH UNIFIED SCHOOL DISTRICT (“Defendant”, “Antioch”,
24   or “District”) on behalf of C.J. with the Office of Administrative Hearings (“OAH”). OAH
25   captioned the case Parent on behalf of Student v. Antioch Unified School District, OAH Case
26   No. 2019030818 (“Due Process Complaint”). Plaintiff never received a response to the Due
27   Process Complaint.
28

                                                     1
                                                 COMPLAINT
                 Case 4:19-cv-07002-DMR Document 1 Filed 10/25/19 Page 2 of 6



1
            3.      At the time of the hearing, C.J. was an 11 year-old fifth grader residing within the
2
     boundaries of Antioch. C.J. became eligible for special education in September 2013 under the
3
     category of Emotional Disturbance.
4
            4.      The matter was heard before Administrative Law Judge Penelope Pahl on May
5
     21, 22, 23, 28, 29, and 30, 2019. Since Plaintiff never received District’s response to the Due
6
     Process Complaint, Plaintiff did not have notice of the issues in dispute nor was District bound
7
     by any position, thus requiring additional preparation by Plaintiff.
8
            5.      Prior to the hearing, ALJ Pahl restated and reorganized the issues presented by
9
     Plaintiff in his Due Process Complaint. The issues presented at hearing were:
10

11                      1. Did Antioch deny Student a free appropriate public
                           education, also known as FAPE, from March 20, 2017
12                         to March 20, 2019, by:
                               a) failing to assess him in all areas of suspected
13
                                  disability, namely:
14                                     1) hearing and vision;
                                       2) psychoeducational status;
15                                     3) neuropsychological status;
                                       4) speech and language;
16
                                       5) intellectual functioning;
17                                     6) cognitive processing (including visual
                                           processing, visual motor integration,
18                                         auditory processing and working
                                           memory);
19
                                       7) academic achievement;
20                                     8) functional behavior;
                                       9) social-emotional status;
21                                     10) mental health;
                                       11) occupational therapy; and
22
                                       12) health;
23                             b) failing to provide Parent prior written notice of
                                  the reasons why the assessments were not
24                                conducted; and
                               c) failing to respond to Parent’s request for an
25
                                  independent educational assessment?
26                      2. Did Antioch deny Student a FAPE from March 20,
                           2017 to March 20, 2019, by failing adequately to
27                         address Student’s:
                               a) dyslexia, and his need for a goal concerning
28
                                  dyslexia;
                                                     2
                                                 COMPLAINT
                 Case 4:19-cv-07002-DMR Document 1 Filed 10/25/19 Page 3 of 6



1                             b) behavioral needs;
                              c) social-emotional functioning, social skills and
2
                                  pragmatic language; and
3                             d) inability to achieve annual goals and need for
                                  revised goals in light of his academic failures?
4                       3. Did Antioch deny Student a FAPE from March 20,
                           2017 to March 20, 2019, by
5
                              a) providing an individualized education program,
6                                 or IEP, amendment from the August 25, 2017
                                  IEP team meeting that could not be read or
7                                 understood;
                              b) failing to have required personnel at the August
8
                                  25, 2017 IEP team meeting; and
9                             c) failing until November 13, 2018 to classify
                                  Student as having a secondary disability of
10                                specific learning disability; and
                        4. Did Antioch deny Student a FAPE from March 20,
11
                           2017 to the filing of the complaint by failing to
12                         provide Parent material information required by the
                           IDEA to be provided and necessary to her informed
13                         consent to IEPs; namely, sufficient information from
                           appropriate assessments to allow her to participate
14
                           meaningfully in the IEP process.
15

16          6.      ALJ Pahl issued an 87-page decision on July 22, 2019 (the “Decision”). Pursuant
17   to Cal. Ed. Code § 56507(d) ALJ Pahl made a determination that Plaintiff prevailed as to Issues
18   1(a)(4), 1(a)(8) and 1(a)(10) and on issue 2(b). The Decision went on to award extensive
19   remedies including independent assessments in the areas of speech and language, behavior and
20   mental health (including attendance of the assessors at Student’s IEP meetings). Student was
21   also awarded 120 hours of compensatory education as an equitable remedy for failing to address
22   Student’s behavior needs. As the prevailing party, Plaintiff is entitled to reimbursement of
23   attorneys’ fees and costs.
24                                    II.     JURISDICTION AND VENUE

25          7.      This is a civil action over which this Court has original jurisdiction under 28

26   U.S.C. §1331 in that it arises under the IDEA, as amended, 20 U.S.C. §1400 et seq. Jurisdiction

27   is expressly vested in this Court pursuant to 20 U.S.C. §§1415(i)(3)(A) and (B), and 28 U.S.C.

28   §1331, insofar as this is an action to recover statutory attorneys’ fees.

                                                     3
                                                 COMPLAINT
                  Case 4:19-cv-07002-DMR Document 1 Filed 10/25/19 Page 4 of 6



1
             8.      Venue is proper under 28 U.S.C. §1391(b) because all parties are located within
2
     the County of Contra Costa, which is within the jurisdiction of this judicial district and all of the
3
     events that are the subject of this complaint took place within the jurisdiction of this judicial
4
     district.
5
                                                  III.    PARTIES
6
             9.      Plaintiff resides in the County of Contra Costa and the Northern District of this
7
     Court. Plaintiff is the mother of C.J., a minor who at all times relevant to this proceeding was
8
     eligible for special education services.
9
             10.     Plaintiff is informed and believes and thereupon alleges that at all times relevant
10
     hereto, Defendant is a public entity organized and existing under the laws of the State of
11
     California, with the capacity to be sued. Plaintiff is further informed and believes, and upon said
12
     information and belief asserts that the District receives federal funds from the United States
13
     Department of Education and California Department of Education pursuant to the IDEA, and is
14   required to provide FAPE to all disabled children whose parents reside within its educational
15   boundaries.
16                            IV.     STATUTORY SCHEME UNDER THE IDEA
17           11.     The IDEA (formerly known as the Education For All Handicapped Children Act,
18   P.L. 94-142) was adopted in 1975 to ensure that all children with qualifying disabilities receive a
19   public school education. Congress adopted the IDEA “to ensure that all children with disabilities
20   have available to them a free appropriate public education that emphasizes special education and
21   related services designed to meet their unique needs and prepare them for employment and
22   independent living.” 20 U.S.C. §1400(d).
23           12.     Pursuant to 20 U.S.C. §1415(b)(6), whenever a parent disagrees with a proposed
24   IEP, the parent may file a complaint with respect to the identification, evaluation, or educational
25   placement of the child, or the provision of a FAPE to the child. Pursuant to 20 U.S.C.
26   §1415(f)(1), whenever such a complaint has been received, the parent shall have an opportunity
27   for an impartial due process hearing (“Due Process”) which shall be conducted by the state

28   educational agency.
                                                     4
                                                 COMPLAINT
               Case 4:19-cv-07002-DMR Document 1 Filed 10/25/19 Page 5 of 6



1
            13.     The IDEA further provides that attorneys’ fees may be awarded by a Court to a
2
     prevailing party who is the parent of child with a disability. 20 U.S.C. §1415(i)(3)(B).
3
     California has enacted parallel provisions under state law to enforce the educational rights
4
     established under Federal law. See, California Education Code §56000, et seq. C.J. is equally
5
     protected from discrimination in his education under California law, and as the prevailing party
6
     below, is allowed payment of his fees. Cal. Ed. Code §56507.
7
                                       V.      FIRST CAUSE OF ACTION
8
                                             (For Attorneys’ Fees and Costs)
9
            14.     Plaintiff repeats and incorporates by reference all other paragraphs of this
10
     Complaint as though fully set forth herein.
11
            15.     C.J., through his Parent retained counsel, incurred attorneys’ fees and costs with
12
     regard to their claims against Defendant, which representation included but is not limited to the
13
     six-day due process hearing. Since Plaintiff never received a response to the Due Process
14   Complaint, Plaintiff was not afforded an opportunity to narrow the issues. Further, prior to the
15   hearing ALJ Pahl restated and reorganized the issues presented by the parties, resulting in further
16   preparation required by Plaintiff prior to, and during, the hearing.
17          16.     20 U.S.C. §1415(i)(3)(B), 28 U.S.C. §1920 and F.R.C.P. 54(d) provide for the
18   award of attorneys’ fees and costs to a parent of a student who is the prevailing party in a due
19   process hearing brought pursuant to the IDEA, 20 U.S.C. § 1400, et seq. Because Plaintiff
20   prevailed in part with respect to the claims asserted as part of the Decision, Plaintiff should be
21   awarded reasonable attorneys’ fees and costs incurred in connection with that proceeding and in
22   the collection of these fees after reasonable efforts were undertaken to obtain payment from
23   Defendant. Moreover, Plaintiff prevailed on the majority of the issues identified in the Due
24   Process Complaint.
25          17.     Plaintiff was required to retain ADAMS ESQ., noted advocates of the rights of
26   students under the IDEA and state law, to represent C.J.’s interests below before the OAH.
27   Plaintiff has incurred over $95,000 in fees and costs in prevailing below before the OAH,

28   enforcing the Decision and bringing this fee complaint. On September 11, 2019, Plaintiff sent a
                                                       5
                                                   COMPLAINT
               Case 4:19-cv-07002-DMR Document 1 Filed 10/25/19 Page 6 of 6



1
     demand letter to Defendant requesting payment of fees and costs incurred below. Defendant
2
     refuses to pay reasonable attorneys’ fees and costs, thus requiring Plaintiff to file this Complaint.
3
             18.     Attorneys’ fees and costs are and will continue to be incurred by Plaintiff in
4
     pursuing these claims against Defendant. Plaintiff is therefore entitled to recover said fees and
5
     costs of collection. In addition, although Plaintiff was not successful in the entirety of issues,
6
     fees and costs incurred in connection with the unsuccessful issues were necessitated for those in
7
     which they prevailed. Moreover, Plaintiff unnecessarily prolonged the underlying due process
8
     hearing by failing to engage in any settlement discussions in the underlying matter. The
9
     remedies awarded by ALJ Pahl were similar to, if not greater, than Plaintiff’s requested demand
10
     upon which District failed to respond. Therefore, Plaintiff is entitled to an award of reasonable
11
     attorneys’ fees and costs in their entirety.
12
                                                    VI.   PRAYER
13
             WHEREFORE, Plaintiff prays for judgment as follows:
14                   1. For an award of attorneys’ fees and costs as prevailing party under the
15                       Decision pursuant to 20 U.S.C. §1415(i)(3)(B) and Cal. Ed. Code §56507 in
16                       the sum of $92,974.42 plus interest thereon at the prevailing interest rate;
17                   2. For an award of attorneys’ fees and costs incurred in connection with this
18                       proceeding in an amount to be determined at the time of hearing; and
19                   3. For such other and further relief as the Court deems proper.
20

21   Dated: October 25, 2019                                Respectfully submitted,
                                                            /s/ Jamie M. Yust
22
                                                              Jamie M. Yust
23                                                            For ADAMS ESQ., Attorney for Petitioner

24

25

26

27

28

                                                        6
                                                    COMPLAINT
